Citation Nr: 1200160	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-18 572	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to June 5, 2010.

2.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss from June 5, 2010.

3.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease prior to February 18, 2010.

4.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease from February 18, 2010.

5.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus.

6.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1945 to May 1948 and from October 1950 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, January 2009, and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In May 2007, the RO granted service connection for lumbar spine degenerative disc disease and assigned a 0 percent rating effective March 3, 2006.  The Veteran was later granted a 20 percent rating effective February 18, 2010.

In January 2009, the Veteran was granted service connection for bilateral hearing loss and assigned a 0 percent rating effective September 9, 2008.  He was subsequently granted a 20 percent rating effective June 5, 2010.  In May 2009, the RO denied service connection for vertigo secondary to tinnitus, as well as a left knee disability.

The Veteran testified at a Travel Board hearing in August 2009 before a Veterans Law Judge (VLJ).  He then testified at an additional Travel Board hearing in June 2011 before the undersigned VLJ.  A copy of both hearing transcripts has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In the recent decision of Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) held that the pertinent statutes and implementing regulation regarding Board hearings entitle a claimant to an opportunity for a hearing before all the Board members who will ultimately decide his appeal, and that if the claimant's appeal is assigned to a Board panel in a piecemeal fashion, that claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case. See 38 U.S.C.A. §§ 7102(a), 7107(c); 38 C.F.R. § 20.707.

In this case, as noted above, the Veteran presented testimony at two hearings before two different VLJs concerning one of the issues on appeal, and thus, a third VLJ must participate in a panel to adjudicate that issue on appeal.  See 38 U.S.C.A. §§ 7102(a); 38 C.F.R. § 19.3.  In an October 2011 letter from the Board, the Veteran was specifically informed that at both Board hearings testimony concerning the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine was taken.  In a written statement received in November 2011, the Veteran indicated that he wished to appear at a third hearing via videoconference at his local RO before the third VLJ who would be assigned to decide his appeal on the issue addressed at both prior hearings.  Thus, in light of the Court's holding in Arneson, and because the RO schedules Travel Board and videoconference hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should schedule the Veteran for a Travel Board hearing on the issue of entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease prior to February 18, 2010 and a rating in excess of 20 percent for lumbar spine degenerative disc disease from February 18, 2010.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



